Dunn, Cartwright and Carter, JJ., dissenting: The purpose of the amendment of the constitution adopted in 1908 was to authorize the construction from Lockport to Utica of a deep waterway for purposes of commerce and navigation. The waterway must, of course, be a navigable body of water and it must be of sufficient depth to accommodate deep water navigation. A channel of the character of the Illinois and Michigan canal was clearly not intended, for that canal had proved to be a financial burden to the State, and the legislature many years before 1908 had proposed to cede it to the United States upon condition that the Federal government should enlarge it and maintain it as a national waterway for commercial purposes. The people in adopting this amendment, and the legislature in submitting it for adoption, did not have in mind only the light-draft boats of the upper Illinois river. The word “deep” in connection with “waterway,” in the amendment, did not refer to a shallow channel capable of carrying vessels of light draft, only. It could have been understood only as meaning a channel of sufficient depth to carry vessels from the deep water at Lockport to the Illinois river at Utica. The bill contains the allegation that the proposed waterway is not a deep waterway within the meaning of the amendment to the constitution, and thus presents a question of fact whether the channel provided for is a deep waterway or not. This is not a mere conclusion of the pleader which is not admitted by the demurrer but is the allegation of a fact. The term “deep waterway” is not a clearly defined term, as the term “twenty-foot channel” would be. The former term is relative. All might agree that a channel four or five feet deep would not be a deep waterway or that a channel twenty-four or twenty-five feet deep would be. When, however, it is proposed to construct a channel of intermediate depth a question arises as to whether the proposed channel is a deep waterway or not, and this can not be answered as a question of law. It is a question of fact as to whether the channel proposed to be constructed is in accordance with that authorized by the constitution. While the legislature may exercise its discretion as to the character of the waterway to be constructed and while every presumption is to be indulged in favor of the validity of its action, yet its discretion is not absolute. It is limited by the constitution to the construction of a deep waterway. In our judgment the bill was sufficient to require an answer from the defendant, and the demurrer to it was properly overruled.